Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered February 16, 1988, convicting him of attempted criminal possession of a controlled substance in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating so much of the sentence as ordered the defendant to make restitution; as so modified, the judgment is affirmed.
On January 12, 1988 the defendant pleaded guilty to attempted criminal possession of a controlled substance in the first degree in satisfaction of Indictment No. 66320, in exchange for a promised sentence of an indeterminate term of seven years to life imprisonment. On February 16, 1988, the promised sentence was imposed, but the defendant was further ordered to make restitution of unrecovered so-called "buy money” in the amount of $5,700. It was improper for the court to order the defendant to pay restitution for the moneys expended in apprehending him (see, People v Rowe, 152 AD2d 907, affd 75 NY2d 948). Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.